Citation Nr: 1620266	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1965 to June 1968.  He also had subsequent reserve duty service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this case was subsequently returned to the RO in Pittsburgh. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing has been associated with the claims file.

In a January 2015 decision, the Board denied the Veteran's claim.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Remand (JMR), to vacate the January 2015 Board decision.  The Court granted the Motion for Remand in March 2016 and remanded the Veteran's claim for further development.  A letter was sent to the Veteran and his representative in April 2016 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication. The Veteran's representative then submitted an informal hearing presentation in April 2016.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case as directed by the Court's March 2016 remand.  The evidence of record indicates that there may be additional service personnel records, which are potentially relevant to the Veteran's claim.  As such, the AOJ should obtain any and all outstanding service personnel records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate location.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




